Citation Nr: 1229987	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  98-14 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased (compensable) rating for inactive pulmonary tuberculosis, moderately advanced.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from March 1960 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 1998 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.                 

In April 2004, while sitting in the RO in Portland, Oregon, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims folder.

In September 2004, the Board remanded this case for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.

In a letter, dated in May 2012, the Board notified the Veteran that the Veterans Law Judge who had conducted his April 2004 Travel Board hearing was retired and no longer employed by the Board.  The Board indicated that, by law, the Veteran must be given the opportunity for another hearing.  He was informed that if he did not respond within 30 days, the Board would proceed with its review of his case.  The evidence of record is negative for a response from the Veteran.  Thus, it is clear that the Veteran does not desire another hearing.


FINDING OF FACT

The Veteran is diagnosed with inactive pulmonary tuberculosis, moderately advanced; the disease has been inactive since approximately 1962; there is no evidence that the Veteran has a continued disability, emphysema, dyspnea on exertion, or other impairment of health, that is related to his inactive pulmonary tuberculosis, moderately advanced.  

CONCLUSION OF LAW

The criteria for an increased (compensable) disability rating for inactive pulmonary tuberculosis, moderately advanced, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.97, Diagnostic Codes (DCs) 6722, 6724 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letter dated in April 2003 that was sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in April 2003 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  

In this case, the decision from which the appeal arises, that is, the February 1998 decision, predated the effective date of the VCAA in November 2000.  Thus, VCAA notice sent by the RO to the Veteran in 2003 obviously could not comply with the express timing requirements of the law as found by the Court in Pelegrini.  However, the Court has held that a supplemental statement of the case (SSOC) that complies with applicable due process and notification requirements constitutes a readjudication decision.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a statement of the case to cure timing of notification defect).  Here, the August 2003 and June 2011 SSOC's satisfy as readjudication decisions as defined by the cited legal authority, and they both postdate the last VCAA notice letter dated in April 2003.  Providing the Veteran with adequate notice followed by a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.

With respect to the Dingess, 19 Vet. App. at 473, requirements, in the 2003 letter, the Veteran was not provided with notice of the type of evidence necessary to establish a rating or effective date for the rating.  Despite the inadequate notice provided to the Veteran on these latter two elements, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, as the Board concludes below that there is a preponderance of evidence against the Veteran's claim for an increased (compensable) rating for pulmonary tuberculosis, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed that decision, holding that what is required is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009); Dingess, 10 Vet. App. at 473.  The Board finds that the April 2003 letter substantially satisfies the current notification requirements for the increased rating claim.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In September 2004, the Board remanded this case in order to obtain additional records.  Specifically, the RO was requested to obtain copies of all medical treatment records pertaining to the Veteran from the VA Medical Center (VAMC) in White City, Oregon, from 1992 to the present.  In addition, the RO was requested to contact the Social Security Administration (SSA) in order to determine whether the Veteran was receiving SSA disability benefits, and, if so, obtain any pertinent records.  

In April 2006, the RO received outpatient treatment records from the White City VAMC, dated from January 1998 to October 2005.  In addition, in a July 2010 letter, the White City VAMC notified the RO that they did not have any records prior to February 1997.  Moreover, they noted that the hard chart for the Veteran was sent to Sacramento in August 2006.  Thus, they reported that they did not have any more records which were responsive to the RO's request.     

With respect to SSA records, in November 2006, the RO contacted the SSA and requested pertinent records.  In the return response, the SSA notified the RO that they had no records to send because the Veteran had not filed a claim for disability benefits.  The RO then contacted the SSA office for Supplemental Security Income (SSI).  In a June 2007 reply, the SSI office stated that they only had an SSI folder and that they were faxing the request to the Sacramento Field Office.  However, even though the RO subsequently sent three requests to the Sacramento Field Office for any SSI records, a response was never received.  

In light of the above, in June 2011, the RO made a Formal Finding of Federal Records Unavailability.  The RO noted that all procedures to obtain records from the Sacramento SSI office, and to obtain White City VAMC outpatient treatment records, had been correctly followed.  According to the RO, all efforts to obtain the needed information had been exhausted and further attempts were futile.  Based on those facts, the RO concluded that the records were not available.       

In regard to an examination, the Veteran received VA examinations in August 1997 and June 2003, which were thorough in nature and adequate for the purposes of deciding this claim.  In both of the examinations, the examiner specifically stated that the Veteran's pulmonary tuberculosis was inactive.  In addition, as explained further below, to the extent that the Veteran has bronchitis and emphysema, these conditions are related to his service-connected chronic obstructive pulmonary disease (COPD), and not to his pulmonary tuberculosis.  Moreover, the Board also recognizes that the last VA examination was over nine years ago.  However, the Veteran does not contend, and the evidence of record does not show, that his tuberculosis has become active.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra. 




II. Increased Rating

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

For claims for increased rating which do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that his service-connected pulmonary tuberculosis is more disabling than currently evaluated.  In April 1964, the RO established service connection for tuberculosis, pulmonary, moderately advanced, inactive, and assigned disability ratings, prospectively, according to the rating schedule, as follows: 100 percent from September 1, 1962; 50 percent from August 28, 1964; 30 percent from August 28, 1968; and noncompensable from August 28, 1973, forward.  In a February 1998 rating decision, the RO declined to grant a compensable rating for the Veteran's service- connected tuberculosis, pulmonary, moderately advanced, inactive.  The Veteran now appeals that decision.

The RO rated the Veteran's disability under Diagnostic Code (DC) 6722, which pertains to tuberculosis, pulmonary, chronic, moderately advanced, inactive.  38 C.F.R. § 4.97, DC 6722.  The general rating formula for inactive pulmonary tuberculosis (for cases initially rated before August 20, 1968) is found at DC 6724, which specifies a 100 percent rating for two years after date of inactivity, following active tuberculosis which was clinically identified during service or subsequently; thereafter, a 50 percent rating for four years, or in any event, to six years after date of inactivity; thereafter, a 30 percent rating for five years, or to eleven years after date of inactivity; otherwise, a noncompensable rating is warranted.

Under DC 6724, there are two exceptions where a veteran may be entitled to a compensable rating without regard to the schedule set forth above.  First, a 30 percent rating is warranted following far-advanced lesions diagnosed at any time while the disease process was active.  Second, a 20 percent rating is warranted following moderately advanced lesions, provided there is continued disability, emphysema, dyspnea on exertion, impairment of health, etc.  38 C.F.R. § 4.97, DC 6724.

In October 1996, VA adopted new rating criteria for many respiratory disorders, including pulmonary tuberculosis initially evaluated after August 19, 1968.  VA cannot change the rating scheme for pulmonary tuberculosis diagnosed before August 19, 1968, as that rating scheme and veterans whose pulmonary tuberculosis must be evaluated pursuant to it, have been protected by Congress.  See 38 C.F.R. §§ 4.89, 4.96 (1995).      

Turning to the relevant evidence of record, the Board notes that while the Veteran was in the military, he was diagnosed with pulmonary tuberculosis.  Specifically, in August 1961, the Veteran's "AFB sputum" culture was found to be positive.  The Veteran's last positive "AFB sputum" culture was in September 1961.  He was hospitalized from April to May 1962.  During his hospitalization, his "AFP sputum" cultures were negative.  

VAMC outpatient treatment records, dated from February 1982 to October 2005, are negative for any findings showing that the Veteran has experienced continued disability specifically due to his service-connected pulmonary tuberculosis.  Rather, the records show that the Veteran's pulmonary tuberculosis has remained inactive.  

In June 1997, the Veteran requested that his service- connected pulmonary tuberculosis be reevaluated for a higher (compensable) rating.

A VA examination was conducted in August 1997.  At that time, the examiner stated that a review of the Veteran's claims file showed that the Veteran's pulmonary tuberculosis was declared inactive in January 1962.  The Veteran continued to take medication for his inactive tuberculosis until approximately 1968.  According to the Veteran, he had "some cough" since his in-service episode of pulmonary tuberculosis.  He noted that occasionally, he got short of breath because of his coughing.  The Veteran reported that he used inhalers because of wheezing, and that he smoked one and a half packs of cigarettes a day.  He had previously smoked two to three packs a day since he was 15 or 16 years old.  

Upon physical examination, the Veteran's lungs were clear to auscultation.  Pulmonary function tests that were performed in February 1997 were interpreted as showing moderate obstructive lung defect.  X-rays that were taken in August 1997 were reported to show minimal densities consistent with old granulomatous change; no acute disease.  The x-rays also showed COPD-like configuration.  After the physical examination and a review of the relevant tests and x-rays, the examiner diagnosed the Veteran with the following: (1) history of tuberculosis; inactive as of January 1962; no evidence of acute disease, (2) COPD, mild to moderate, (3) tobacco abuse, and (4) hypertension.  

In June 2003, the Veteran underwent a VA examination.  At that time, the examiner stated that she had reviewed the Veteran's claims file.  The examiner indicated that according to the Veteran, he was homeless and could not work due to neck and back disabilities.  The Veteran reported that he was having night sweats and had lost 20 pounds over the past two months.  He denied hemoptysis.  According to the Veteran, he had been diagnosed with COPD in 1987.  He noted that his COPD symptomatology started in the 1980's with a chronic cough and sputum production.  The Veteran stated that he experienced dyspnea upon exertion.   He indicated that he smoked a quarter of a pack per day.  

Upon physical examination, the Veteran's lungs were clear to auscultation.  No wheezing was noted, and no rales, rhonchi, or rubs were audible.  X-rays were taken at the time of the examination and they were reported to show mild COPD.  There was no evidence of pleural effusions or pneumothoraces.  Mild pleural thickening was seen in the right apex.  Overall, the impression of the chest x-ray was mild chronic lung changes but no evidence of active disease.  

Following the physical examination and a review of the Veteran's x-rays, the examiner diagnosed the Veteran with the following: (1) status post treatment in 1961 for active pulmonary tuberculosis; the disease was arrested in 1962, and (2) COPD with chronic bronchitis and emphysema.  The examiner stated that there was no evidence of active tuberculosis since 1962.  In addition, the examiner opined that it was not as likely as not that the Veteran's pulmonary tuberculosis caused his COPD.  However, the examiner further opined that there was a 10 to 20 percent contribution of the pulmonary tuberculosis to the Veteran's COPD; in other words, the Veteran's pulmonary tuberculosis contributed to the current lung condition.  The examiner also opined that the Veteran's cigarette smoking contributed 80 to 90 percent of his current lung condition.         

In April 2004, the Veteran testified at a Travel Board hearing.  At that time, he stated that he was not taking any medication for his pulmonary tuberculosis.  

In a September 2004 decision, the Board granted service connection for COPD.  The Board noted that the evidence of record included a competent medical opinion holding that the Veteran's service-connected pulmonary tuberculosis aggravated his COPD by 10 to 20 percent.  Pursuant to the Board's decision, the RO, in a March 2005 rating action, granted service connection for COPD.  

After a careful review of the entirety of the evidence of record, the Board finds that the criteria for a compensable rating for pulmonary tuberculosis have not been met for any time during the period currently on appeal.  

A 30 percent rating is not warranted under DC 6724 because the evidence does not show that the Veteran was diagnosed with far-advanced lesions at any time while the disease process was active.  The disease, which has been inactive since approximately 1962, was never diagnosed as more than "moderately advanced."

Further, a 20 percent rating is not warranted under DC 6724 because although the Veteran was diagnosed with moderately advanced pulmonary tuberculosis in the early 1960s, the evidence does not show continued disability, emphysema, dyspnea on exertion, or impairment of health that is related to the inactive, moderately advanced pulmonary tuberculosis.  Although the evidence of record shows that the Veteran has bronchitis and emphysema, these conditions are clearly related to his service-connected COPD, and not to his pulmonary tuberculosis.  In the June 2003 VA examination report, the examiner specifically noted that the Veteran had COPD with chronic bronchitis and emphysema.  He also reported that there was no evidence of active tuberculosis since 1962.  Thus, to the extent that the Veteran has had complaints of a chronic cough, that symptomatology is a part of his service-connected COPD and not his pulmonary tuberculosis.       

The Board has considered the applicability of alternative diagnostic codes, but has determined that there is no applicable diagnostic code under which the Veteran may be granted a compensable rating.  

In light of the foregoing, the Board finds that the Veteran is not entitled to a compensable rating for his service- connected inactive pulmonary tuberculosis at any point in the appeal period.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III. Extraschedular Consideration 

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See Id.    

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's pulmonary tuberculosis that would render the schedular criteria inadequate.  There is no evidence of marked interference with employment or frequent periods of hospitalization due to his pulmonary tuberculosis.  In fact, the evidence of record shows that his pulmonary tuberculosis has been inactive since 1962.  As such, it would not be found that this disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.







ORDER

Entitlement to an increased (compensable) rating for inactive pulmonary tuberculosis, moderately advanced, is denied.








____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


